Citation Nr: 0630832	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a higher initial evaluation for a right 
knee disorder status post right medial meniscus and anterior 
cruciate ligament repair, rated 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for a left 
knee disorder status post left posterior horn meniscus 
repair, rated 10 percent disabling.

3.  Entitlement to a higher initial evaluation for a right 
wrist disorder status post excision of a ganglion cyst.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1996 
to March 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to a higher initial 
evaluation for disabilities affecting functioning of both 
knee joints and the right wrist.  Under such circumstances, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006) must also 
be considered, and an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.   DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the veteran was afforded an official 
examination in April 2002 to address these disabilities, and 
while the examiner noted that Deluca v. Brown was to be 
considered, the examiner did not address these provisions of 
fatigue, weakness, and/or incoordination, and any resulting 
affect on functioning.  Accordingly, remand is required for a 
contemporaneous examination including to address these 
questions.  The United States Court of Appeals for Veterans 
Claims has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment. Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and under Diagnostic Code 5257, for other disability of the 
knee including subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260 (2006).  The 
veteran has been rated for his knees under Diagnostic Code 
5259 based on status post meniscal repair, but different 
findings may warrant ratings under different codes.  
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5259.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis. It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating under those diagnostic 
codes.  These considerations may need to be addressed upon 
remand, conditional upon relevant findings.  

The ratings currently on appeal are initial ratings after 
service connection was granted.  The only notice letter on 
file concerns the granting of service connection.  While 
there is some legal information that this is sufficient, in 
view of the fact the case otherwise needs development, 
additional notice will be provided.  Additionally, while the 
case was undergoing development, additional notice and 
development provisions were set out.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further notice will be 
provided while the case is in remand development.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide additional 
notice in terms of the Veterans Claims 
Assistance Act of 2000 and Dingess as well 
as other legal precedent.  Notice should 
contain specific information concerning 
elements needed for increased ratings.

2.  The RO should arrange appropriate VA 
examination(s), such as orthopedic and 
neurologic examination(s), to address the 
nature and extent of any current left and 
right knee, and right wrist disorders. The 
entire claims folder should be made 
available and reviewed by the examiner(s).  
Any necessary, non-invasive tests or 
studies should be conducted including, but 
not limited to, range of motion studies of 
the knees and right wrist expressed in 
degrees. A radiographic examination, if 
medically indicated, should be performed.

Regarding the knees, the examiner(s) 
should address the presence or absence of 
all impairing factors, including those 
affecting range of motion, stability, 
laxity, and other factors affecting 
functional use.  Regarding the right 
wrist, any impairment of hand functioning 
including due to nerve impingement should 
be addressed.  

The examiner(s) should specify whether any 
painful motions of the knees or right 
wrist are clinically elicited, and if so, 
the nature, location and intensity of the 
pain should be described in detail; and 
whether it is due to the service-connected 
disability. Any objective indications of 
such pain should be described. The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(e.g., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service-
connected disability has upon the 
appellant's daily activities. See DeLuca.
 
The examiner(s) should provide a complete 
rational for any opinions expressed.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  
Staged ratings should be considered to 
address initial schedular evaluations, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit the 
subject of remand is not granted in full, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded the appropriate 
time to reply.  Thereafter, the case 
should be returned to the Board for 
further consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



